Citation Nr: 0305091	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  95-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected headaches, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

(The issue of entitlement to an increased rating for service-
connected bronchial asthma, currently evaluated as 30 percent 
disabling will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994 and September 1999 
rating decisions of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).

By rating decision in March 1997, the RO assigned a 10 
percent rating for service-connected headaches, effective on 
June 28, 1994.  By rating action in June 1997, a 30 percent 
rating for the service-connected headaches was granted, 
effective on June 28, 1994.

The veteran appealed the denial of increased disability 
ratings for headaches and bronchial asthma to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court).  In June 
1998, the parties filed a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion for Remand).  In an order dated 
June 10, 1998, the Court vacated the part of the Board's 
decision as to these issues and remanded the matter pursuant 
to 38 U.S.C.A. § 7252(a).

In October 1998, the Board remanded the issues of increased 
disability ratings for headaches and bronchial asthma to the 
RO for further development.

In a July 2001 decision, the Board denied the claim for 
entitlement to a temporary total rating based on 
hospitalization from March 22, 1995 to April 12, 1995, under 
the provisions of 38 C.F.R. § 4.29.  The issues of 
entitlement to increased disability ratings for bronchial 
asthma, headaches, and a TDIU were remanded by the Board for 
additional development of the evidence.

The January 2002 VA medical examination report and the June 
2001 private medical report both indicated that the veteran's 
substance abuse was secondary to his service-connected 
headache disorder.  The Board construes this evidence as an 
informal claim for secondary service connection for substance 
abuse and this issue is referred to the RO for adjudication.

The Board is undertaking additional development on the issue 
of entitlement to increased rating for bronchial asthma, 
pursuant to authority contained in 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development if required by Rule of Practice 903.  38 C.F.R. 
§ 20.903.  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  The veteran's service-connected headaches are manifested 
by chronic severe daily headaches productive of severe 
economic inadaptability.

2.  The veteran's service-connected headaches are 50 percent 
disabling and service-connected asthma is 30 percent 
disabling, with a combined rating of 70 percent.

3.  The veteran completed his high school education with a 
general equivalency diploma (GED), has not worked since 1981, 
and suffers the combined effects of service-connected 
headaches and asthma such that he is unable to secure and 
follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for the 
service-connected headaches are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (2002).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341(a); 
4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of an increased 
rating for the service-connected headaches and entitlement to 
a TDIU.  No further assistance in developing the facts 
pertinent to the issues is required.


II.  Increased rating

The veteran's service-connected headache disorder is 
currently evaluated as 30 percent disabling, effective on 
June 28, 1994.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Under Diagnostic Code 8100 pertaining to migraine, a 30 
percent evaluation is warranted for characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months. An evaluation of 50 percent is 
warranted if there are very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).

VA outpatient treatment records dated from September 1993 to 
March 1995 show treatment for the service-connected 
headaches.  An October 1994 entry noted chronic daily 
headaches.  

On VA examination in November 1994, the veteran reported 
headaches all the time and that he took medications for the 
headaches.  He reported that the headaches were mostly 
frontal and were worse he was confronted by anyone.  The 
examiner indicated that he took Tylenol 3 for headaches but 
recently had another medication prescribed.  He claimed that 
the medications did not help and he needed stronger 
medication.  The diagnoses included history of headaches.

A June 1997 statement of Dr. Ortiz noted that the veteran was 
followed for chronic daily headaches and continued to have 
exacerbations of the severe headaches about 2 to 3 times a 
month.  It was indicated that medications were prescribed and 
that the veteran would still have to go to the emergency room 
at least once a month to break the headaches.  

Numerous VA and private outpatient records dated from 1994 to 
2000 show that the veteran received treatment for chronic 
headaches.  Those records show that he reported daily severe 
headaches and that he was prescribed various narcotics for 
pain relief.  

A February 1998 statement of Dr. Ortiz indicated that the 
veteran had chronic daily headaches that he was trying to 
control with Percodan.  It was noted that the veteran would 
probably need to go to the emergency room about once or twice 
per month for his severe headaches when the Percodan did not 
break them.  

A June 2001 statement of Dr. Maitland indicated  that the 
veteran was seen for evaluation and social security 
determination.  He indicated that the records from his 
attending neurologist corroborated the veteran's history of 
reported continuous daily headaches with constitutional upset 
and nausea.  The impression included chronic headache, 
multifactorial, unequivocal analgesic rebound component and 
drug dependency (narcotic medications for control of 
headache).  The examiner concluded that the veteran could not 
be involved in any meaningful activity, either sedentary or 
active, given the amount of medication that he took.  It was 
noted that it would be hard to conceptualize his involvement 
in a workplace that would be safe for him and others.  It was 
concluded that his disability was based predominantly on his 
drug dependency secondary to treatment for chronic post-
traumatic headaches and he was totally disabled.

A November 2000 statement of Dr. Eugenio indicated that he 
had treated the veteran since December 1998 for severe 
chronic headaches and depression.  It was noted that he was 
unable to work.  

On VA neurological examination in January 2002, the veteran 
complained of daily constant headaches.  He indicated that 
the only medications that control the pain were morphine and 
Demerol.  It was noted that the veteran was homeless and that 
he had a long history of treatment with narcotics for his 
headache disorder.  He reported that his pain was 10/10 and 
could go down to 8/10 if he took aspirin.  He reported 
complete pain relief with the use of morphine which lasted 
for 6 to 8 hours.  The examiner indicated that it was 
difficult to assess the severity of headaches due to the 
veteran's inability to give a reasonable history and his 
apparent narcotic abuse and dependence.  It was indicated 
that his employability would pend his complete withdrawal 
from narcotics but that he was not able to work due to 
current intoxication.  It was noted that his neurological 
examination was intact.

The Board finds that the clinical findings support the 
assignment of a 50 percent rating for the veteran's headache 
disorder.  The record shows a long history of treatment for 
headaches which include very frequent outpatient and 
emergency room visits.  The veteran has consistently reported 
constant daily headaches which are described by his various 
treating physicians as severe.  The record shows that he has 
been treated with many types of medications, to include 
narcotics.  The Board finds that the evidence shows that the 
veteran's headaches are manifested by very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As such a 50 percent rating 
under Diagnostic Code 8100 is warranted.  There is no higher 
evaluation for headaches under the rating schedule.


III.  TDIU

VA regulations allow for the assignment of a total disability 
rating when a veteran has service-connected disabilities with 
certain combinations of ratings, and that veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities. 38 C.F.R. § 4.16(a) 
(2002).  If the veteran has two or more service-connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
Court has defined substantially gainful employment as work 
which is more than marginal and which permits the individual 
to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).

The veteran now has a 50 percent rating for the service-
connected headaches and a separate 30 percent rating for 
service-connected asthma, which combines to 70 percent.  38 
C.F.R. § 4.25 (2002).  The combined service-connected rating 
satisfies the rating criteria for consideration of 
entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2002).

In July 1999, the veteran reported that he earned a GED in 
1975 and did not indicate his educational history.  He 
reported that he last worked in 1981 and indicated that he 
had only worked sporadically since his discharge from service 
in 1980. 

As discussed above, the veteran's suffers from severe 
impairment due to his headache disorder as evidenced by the 
need for outpatient treatment and emergency room visits.  The 
evidence consistently shows that he suffers from daily 
constant severe headaches which impair his ability to work.  
The veteran also suffers from asthma which also results in 
additional impairment.  The record shows that the veteran has 
limited education and employment experience.  In a November 
2000 decision, the Social Security Administration found that 
the medical evidence showed that the veteran suffered from 
headaches and an affective disorder which caused significant 
limitations in his ability to perform work-related activities 
and his impairments were considered to be severe under Social 
Security regulations. There is no concrete evidence of record 
of any occupation he could pursue with his education and 
skills.

After a full review of the evidence, the Board concludes that 
the extent of the veteran's headache disorder, when combined 
with his other service-connected disability, is sufficient to 
render the veteran unable to obtain and follow substantially 
gainful employment.  Accordingly, the evidence supports an 
award of TDIU.  38 C.F.R. § 4.16(a) (2002).


ORDER

Entitlement to a 50 percent schedular rating for the service-
connected headaches is granted, subject to the applicable 
criteria governing the award of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the applicable 
criteria governing the award of monetary benefits.




		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

